Citation Nr: 1519856	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-11 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Central Office hearing in March 2015.  In a submission dated in February 2015, the Veteran indicated that although he would not be able to appear for his Board hearing, he was authorizing his representative to appear at his hearing instead.  In March 2015, the Veteran and his representative failed to show without good cause for the Veteran's Central Office hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from November 2004 to September 2012, and from June 2010 to May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Migraine Headaches

The Board observes that the Veteran was last provided a VA examination for his migraine headaches in June 2010, and in submissions dated in October 2010 and May 2012, he indicated that his migraine headaches were more severe.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his migraine headaches may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his migraine headaches.  While on remand, updated treatment records should be obtained.

Diabetes Mellitus

In December 2014 rating decision, the RO denied entitlement to service connection for diabetes mellitus, finding that new and material evidence had not been received.  In January 2015, the Veteran disagreed with the December 2014 rating decision.  The AOJ has not yet issued a statement of the case (SOC) regarding this issue.  Given the Board's determination that the Veteran filed a timely notice of disagreement with the December 2014 rating decision, denying entitlement to service connection for diabetes mellitus, and the fact the AOJ has yet to issue a relevant SOC, the Board has no discretion and is obligated to remand the issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436  (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, the Veteran should be afforded a VA
   examination to ascertain the severity and 
   manifestations of his migraine headaches.  Any and all 
   studies, tests, and evaluations deemed necessary by 
   the examiner should be performed.  The examiner is 
   requested to review all pertinent records associated 
   with the claims file.
   
   The examiner should report all signs and symptoms 
   necessary for rating the disability under the rating 
   criteria.  The examiner should comment on the 
   frequency and duration of the Veteran's headaches 
   and discuss any functional impairment resulting from 
   this disability. 
   
   A clear rationale for all opinions would be helpful and 
   a discussion of the facts and medical principles 
   involved would be of considerable assistance to the 
   Board.

3.   The AOJ should issue an SOC to the Veteran 
	addressing the matter of entitlement to service 
	connection for diabetes mellitus, including citation to 
	all relevant law and regulation pertinent to the claim.  
	The Veteran must be advised of the time limit for 
	filing a substantive appeal. 38 C.F.R. § 20.302(b).  
	Then, only if the appeal is timely perfected, this issue
   is to be returned to the Board for further appellate 	consideration, if otherwise in order.

4.   After all development deemed necessary has been 
	completed, readjudicate the Veteran's claim for an 
	increased rating for his service-connected migraine 
	headaches, to include consideration of whether an 
	extraschedular rating is warranted pursuant to 
	38 C.F.R. § 3.321(b)(1).  If the benefit sought is not 
	granted in full, furnish the Veteran and his 
	representative a supplemental statement of the case.  
	This matter should then be returned to the Board for 
	appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




